1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LESLIE BILLINGS,                              )   Case No.: 1:19-cv-01038 DAD JLT
                                                   )
12                  Plaintiff,                     )   ORDER TO THE PARTIES TO SHOW CAUSE
                                                   )   WHY THE ACTION SHOULD NOT BE
13          v.                                     )   REMANDED TO STATE COURT; ORDER
                                                   )
14   RYZE CLAIM SOLUTIONS, LLC,                    )   CONTINUING THE SCHEDULING
                                                   )   CONFERENCE
15                  Defendants.                    )
                                                   )
16                                                 )
17          This matter was transferred to this Court from the Southern District of Indiana. (Doc. 105) In
18   the transfer order, the court held,
19                  Mr. Billings originally filed this matter as a putative class action in Kern County
            Superior Court, California, on August 22, 2017. [Filing No. 1-1 at 4-29.] He alleged that Ryze
20          failed to comply with a variety of requirements imposed by California law and asserted claims
            based upon a failure to pay minimum wages, provide mandatory meal and rest breaks,
21          reimburse business expenses, and provide accurate wage statements, among other things.
            [Filing No. 1-1 at 4-29.] . . . Mr. Billings amended his Complaint to add claims under the
22          FLSA . . .

23          [¶¶]

24                  On June 18, 2019, the Court granted summary judgment for Ryze as to Leslie Billings’
            claims under the FLSA. [Filing No. 100.] Remaining for resolution are Mr. Billings’ eight
25          state-law claims, [see Filing No. 1-1 at 42-60], and Ryze’s four state-law counterclaims, [see
            Filing No. 71 at 16-22]. Related to Mr. Billings’ claims and pending for decision are Mr.
26          Billings’ motions concerning class certification, [Filing No. 63; Filing No. 66], and Ryze’s
            Motion to Strike Expert Report of Bennett Berger, [Filing No. 76].
27
28   (Doc. 105 at 2-3) The Court here agrees with the Indiana court which observed,

                                                       1
1           [T]the Supreme Court has recognized that “there is a local interest in having localized
            controversies decided at home.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 260 (1981)
2           (internal quotation omitted) (applying analogous forum non conveniens doctrine). Among the
            reasons for this local interest, “[j]ury duty is a burden that ought not to be imposed upon the
3           people of a community which has no relation to the litigation. In cases which touch the affairs
            of many persons, there is reason for holding the trial in their view and reach rather than in
4           remote parts of the country where they can learn of it by report only.” Gulf Oil Corp. v.
            Gilbert, 330 U.S. 501, 508-09 (1947) (applying forum non conveniens doctrine). The citizens
5           and elected officials of California have instituted the codes at issue for the protection of
            California workers, such as those in the putative class in this case . . . [T]he trial should be
6           conducted by and before the citizens of California to decide whether the putative class is
            entitled to damages under California law.
7
8    Id. at 7. For these reasons, the Court ORDERS:

9           1.     No later than October 18, 2019, the parties SHALL show cause in writing why this

10   action should not be remanded to the Kern County Superior Court;

11          2.     The scheduling conference is CONTINUED to December 2, 2019 at 8:45 a.m.

12
13   IT IS SO ORDERED.

14      Dated:    October 3, 2019                             /s/ Jennifer L. Thurston
15                                                     UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
